Exhibit 10.32

LOGO [g850483dsp_071.jpg]

 

Body text (2);Body text;FIRST AMENDMENT TO OFFICE LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and entered into
as of December 28, 2011 (the “Effective Date”) by and between KNICKERBOCKER
PROPERTIES, INC. XXXIII, a Delaware corporation (the “Landlord”), and
MEDIVATION, INC., a Delaware corporation (the “Tenant”).

WITNES SETH

A.

 

Landlord and Tenant entered into that certain Office Lease dated as of December
28, 2011 (the “Lease”).

B.

 

Pursuant to the terms of the Lease, Tenant is leasing certain premises in the
office building (the “Building”) located at 525 Market Street, San Francisco,
California 94105.

C.

 

The parties desire to amend the Lease as set forth hereinbelow.

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

1. Incorporation of Recitals. The recitals set forth above are incorporated
herein and

made a part of this Amendment to the same extent as if set forth herein in full.

2.

 

Capitalized Terms. All capitalized terms in this Amendment shall have the same
meanings as in the Lease unless expressly provided otherwise herein.

3.

 

Certain Tenant Improvements. Tenant has requested that Landlord review Tenant’s
proposal for an interconnecting staircase between the 35th floor and the 36th
floor of the Building (the “Proposed Staircase”). Landlord is willing to review
Tenant’s plans and specifications for the Proposed Staircase (which review shall
be in accordance with and subject to the terms of the Worldetter Agreement
attached to the Lease as Exhibit “C” ) and in consideration thereof, Tenant
acknowledges and agrees that:

3.1 Installing an interconnecting staircase in the Building will involve
significant costs and expenses (including, without limitation, specialized
engineering and architectural plans, permits, and approvals). All costs and
expenses and permits and other governmental approvals associated with the design
and installation of such a staircase are and shall be the sole responsibility of
Tenant.

3.2 Prior to commencing any work on the Proposed Staircase, Tenant shall notify
Landlord and Landlord shall have the right to undertake a survey for ACM in the
work area (‘ ‘ACM Survey”) and to perform any necessary ACM abatement as
determined by Landlord in its sole and absolute discretion (collectively, the
“Special Abatement Work”). Following completion of the Landlord’s ACM Survey,
and prior to commencing any Special Abatement Work, Landlord shall provide
Tenant with a copy of the ACM Survey which will include an estimate of the
anticipated hard and soft costs and expenses of the Special Abatement



--------------------------------------------------------------------------------

LOGO [g850483dsp_072.jpg]

 

Body text;Work proposed by the ACM Survey. Such cost and expense estimate is not
a fixed price bid or a maximum guaranteed amount for the Special Abatement Work,
and the actual hard and soft costs and expenses of the Special Abatement Work
may be significantly greater than the estimate included in the ACM Survey.
Tenant shall have the one-time right, in its sole discretion, to withdraw its
request for the Proposed Staircase by notice to Landlord (given strictly in
accordance with the terms of the Lease) within five (5) business days following
Tenant’s receipt of the ACM Survey. Time is of the essence. If Tenant exercises
its right to withdraw its request to install the Proposed Staircase, Tenant
shall pay all Landlord’s actual costs and expenses incurred in connection with
the ACM Survey. In the event Tenant does not exercise its right to withdraw its
request to install the Proposed Staircase, Tenant shall be irrevocably obligated
to pay all of Landlord’s costs and expenses (including without limitation the
costs of any third party consultants and abatement specialists as well as any
supervision fees charged by Landlord) incurred in preparing the ACM Survey and
for the Special Abatement Work (which Tenant acknowledges may be significantly
greater than the estimates included in the ACM Survey) within thirty (30) days
of Landlord’s presentment of its invoices therefor, and such costs and expenses
shall constitute additional Rent under the Lease. Any delay in the substantial
completion of the design, construction, and/or installation of the Tenant
Improvements attributable to the Special Abatement Work experienced by Tenant
shall not constitute a “Landlord Delay” (as defined in the Workletter
Agreement).

2.1 Tenant shall be responsible for the hard and soft costs for the removal of
the Proposed Staircase and the restoration of the Premises and the base Building
and its core to the condition existing as of December 28, 2011 (the “Restoration
Work”) as set forth below.

2.2 Tenant shall deliver a notice to Landlord (given strictly in accordance with
the terms of the Lease) at least one hundred twenty (120) days but not more than
one hundred fifty (150) days prior to the scheduled Expiration Date requesting
that Landlord provide an estimate of the costs and expenses to remove the
Proposed Staircase (the “Removal Notice”). Landlord and Tenant may (but shall
have no obligation to) negotiate for the sixty (60) day period commencing on the
date Landlord receives the Removal Notice (the “Negotiation Period”) to modify
the schedule or other terms for the Restoration Work. In the event that Landlord
and Tenant are not able to negotiate mutually acceptable modifications to the
schedule or other terms for the Restoration Work, Landlord shall endeavor to
obtain within sixty (60) days after the end of the Negotiation Period, up to
three (3) third party fixed-price bids from licensed contractors approved by
Landlord for work in the Building for the Restoration Work (provided, however,
in the event the Lease terminates prior to the scheduled Expiration Date or if
Tenant fails to deliver a Removal Notice and the Lease expires, Landlord shall
endeavor to obtain such bids as soon as reasonably practical after such
termination or expiration). Landlord’s failure to deliver such bids within the
time frames set forth above shall not modify or affect Tenant’s obligation to
pay the cost for the Restoration Work. Landlord shall select the lowest price
bidder adjusted to (i) permit an apples-to-apples comparison and (ii) include
all hard and soft costs, and all permitting, architectural, engineering fees,
and the C/M Fee) and enter into a construction contract consistent with the
terms of the bid with such approved contractor to perform the Restoration Work
(the “Approved Bid”). Landlord shall manage and supervise the Restoration Work,
and shall receive a fee (the “C/M Fee”) equal to three percent (3%) of the cost
of the Restoration Work. Under no



--------------------------------------------------------------------------------

LOGO [g850483dsp_073.jpg]

 

Body text;circumstances shall the fact that the Restoration Work is not complete
by the Expiration Date or earlier termination of the Lease be deemed to be a
hold-over by Tenant. The cost incurred by Landlord for the Restoration Work and
the C/M Fee shall constitute additional Rent under the Lease. Upon the
completion of the Restoration Work, Landlord shall present an invoice for the
cost of the Restoration Work and its C/M Fee (collectively, the “Actual Costs”)
and Tenant shall pay the Actual Costs to Landlord within thirty (30) days of
Landlord’s presentment of its invoices therefor. Tenant acknowledges that the
Actual Costs may be higher than the Approved Bid as a result of a number of
reasons, including but not limited to unforeseen field conditions,’ Force
Majeure, or change orders. The Approved Bid shall not constitute Tenant’s
maximum liability for the Restoration Work. If Tenant fails to timely deliver
such payment, Landlord shall have the right to draw on the Letter of Credit for
the Actual Costs. Landlord’s contractor shall be the only party entitled to
perform the Restoration Work.

2. Technical Corrections to Lease.

2.1 Article 7 of the Lease is hereby amended by inserting the following
sentences at the end thereof:

Tenant agrees that included in the expenses for which Landlord may draw on the
Letter of Credit is the Actual Costs for the Restoration Work. Tenant shall
cause the Letter of Credit with its original Stated Amount to be in place for
three (3) full months after the Expiration Date (“LOG Extension Date”),
estimated as of the date hereof to be September 1,

2019. In the event the Restoration Work has not been wholly completed (with all
invoices paid, and all unconditional lien releases obtained by Landlord) by the
date which is thirty (30) days prior to then scheduled LOC Expiration Date the
following procedure shall apply; (i) on the LOC Expiration Date, the Stated
Amount of the Letter of Credit shall be reduced to Five Hundred Thousand Dollars
and (ii) Tenant shall cause the Letter of Credit (as the Stated Amount has been
so reduced) to be extended for an additional ninety (90) days after the LOC
Expiration Date to serve as additional security for Tenant’s obligations under
Section 3 of the Amendment.

2.2 The last full sentence of Section 1(b) of the Workletter Agreement is hereby
deleted and the following sentence is substituted in lieu thereof:

All costs and charges by Landlord’s consultants shall be deducted from the
Tenant Improvements Allowance (or charged to Tenant) without mark-up on an “open
book” basis (which shall not exceed Twenty Thousand Dollars ($20,000.00)).

2.3 The second full sentence of Section 1 of Exhibit “G” (the Right of First
Offer) is hereby deleted and the following sentence is substituted in lieu
thereof:



--------------------------------------------------------------------------------

LOGO [g850483dsp_074.jpg]

 

Body text;Body text (5);(a) Such space shall be considered to be “available” if
(i) no other Project tenant is leasing such space or (ii) no other tenant has a
Superior Right (defined as a tenant which has the existing right to lease such
space, to expand into such space, or to extend the term of its lease for such
space for the period ending on the Expiration Date).

2.

 

Ratification of Lease. All terms and conditions of the Lease are hereby ratified
and affirmed, as modified by this Amendment.

6. No Further Modification. Except as set forth in this Amendment, all of the
terms

and provisions of the Lease shall remain unmodified and in full force and
effect.

[Signatures are on the following page]



--------------------------------------------------------------------------------

LOGO [g850483dsp_075new.jpg]

 

LANDLORD: KNICKERBOCKER PROPERTIES, INC., XXXIII, a Delaware corporation

By: /s/ Steven M. Zaun Steven M. Zaun Its: Vice President

TENANT: MEDIYATION, INC., a Delaware corporation By: /s/ Gretchen Burke

Name: Gretchen Burke Its: VP Financial, Bus Processes By: /s/ C. Patrick Machado
Name: CBO & CFO Its: 26 Apr. 12